Case 5:16-cv-00370-VAP-SP Document 87 Filed 09/14/20 Page 1 of 8 Page ID #:2645

                                               FILED
                                     CLERK, U.S. DISTRICT COURT




                                      9/14/20
                                       cs
                                   CENTRAL DISTRICT OF CALIFORNIA
                                     BY: ___________________ DEPUTY




                                                                      EDCV16-370-VAP(SP)
Case 5:16-cv-00370-VAP-SP Document 87 Filed 09/14/20 Page 2 of 8 Page ID #:2646
Case 5:16-cv-00370-VAP-SP Document 87 Filed 09/14/20 Page 3 of 8 Page ID #:2647
Case 5:16-cv-00370-VAP-SP Document 87 Filed 09/14/20 Page 4 of 8 Page ID #:2648
Case 5:16-cv-00370-VAP-SP Document 87 Filed 09/14/20 Page 5 of 8 Page ID #:2649
Case 5:16-cv-00370-VAP-SP Document 87 Filed 09/14/20 Page 6 of 8 Page ID #:2650
Case 5:16-cv-00370-VAP-SP Document 87 Filed 09/14/20 Page 7 of 8 Page ID #:2651
Case 5:16-cv-00370-VAP-SP Document 87 Filed 09/14/20 Page 8 of 8 Page ID #:2652
